GEORGE P. FORBES, JR., ESQ. Village Attorney, Larchmont
We acknowledge receipt of your letter inquiring whether an individual holding the office of acting village justice holds over in office after the expiration of the term of office and also inquiring whether an acting village justice holds over in office after the term of office has expired if the acting village justice has been reappointed by the mayor but whose reappointment has not yet been approved by the village board of trustees as is required by Village Law, § 4-400, subdivision 1, paragraph c.
In our opinion, an incumbent acting village justice is prohibited from holding over in office under the provisions of Public Officers Law §5, which authorizes most officers to hold over in office upon the expiration of the term thereof but specifically excludes judicial officers from the holdover provisions. This prevents an acting village justice from holding over in office where no attempt is made to appoint a successor and also where an appointment of the same or another individual is made by the mayor of the village but the appointment has not been approved by the village board of trustees.